MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                 Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Gregory Hudgins,                                 August 19, 2020                              FILED
Appellant-Defendant,                                     Court of Appeals Case No.             Aug 19 2020, 8:23 am
                                                         20A-CR-205                                   CLERK
                                                                                                Indiana Supreme Court
        v.                                               Appeal from the Marion Superior           Court of Appeals
                                                                                                     and Tax Court
                                                         Court
State of Indiana,                                        The Honorable Christina R.
Appellee-Plaintiff.                                      Klineman, Judge
                                                         The Honorable Marshelle Dawkins
                                                         Broadwell, Magistrate
                                                         Trial Court Cause Nos.
                                                         49G17-1906-F6-22909
                                                         49G17-1906-F6-23116



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020         Page 1 of 11
                                       Statement of the Case
[1]   The State charged Kenneth Hudgins with various crimes in two causes numbers

      based on offenses Hudgins had allegedly committed at two locations on the

      same date. The State then moved to have the two causes joined for trial, which

      motion the trial court granted. Hudgins now appeals his convictions following

      a jury trial for criminal recklessness, as a Level 6 felony; resisting law

      enforcement, as a Level 6 felony; intimidation, as a Level 6 felony; battery on a

      public safety official, as a Level 6 felony; two counts of battery by bodily waste,

      as Level 6 felonies; domestic battery, as a Class A misdemeanor; and criminal

      mischief, as a Class B misdemeanor.


[2]   Hudgins raises one issue for our review, namely, whether the trial court abused

      its discretion when it granted the State’s motion to join the two causes for trial.

      We also address sua sponte whether the trial court’s written sentencing order

      erroneously describes one of Hudgins’ convictions. We affirm and remand with

      instructions.


                                 Facts and Procedural History
[3]   On the morning of June 9, 2019, Hudgins and his girlfriend, Katrina Henton,

      were at Henton’s home discussing whether they were going to help Hudgins’

      brother move. Henton initially agreed to help, but she later changed her mind.

      Hudgins got “upset” and hit Henton in her “face and [her] ear.” Tr. Vol. II at

      122, 123. As a result, Henton fell and hit her head on the wall. Henton said

      that she was going to call 9-1-1, but Hudgins took her phone and broke it.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 2 of 11
      Hudgins then left, and Henton went to her neighbor’s house to call 9-1-1.

      Medics arrived and treated Henton’s injuries. While she was being treated,

      Hudgins returned to the house. Henton remained in the ambulance while she

      waited for officers to arrive.


[4]   Officers Michael Harmon, Jaqueline Piekarz, and John Lyn with the

      Indianapolis Metropolitan Police Department (“IMPD”) arrived at the scene at

      7:44 a.m. Officer Harmon observed that Henton was “shaking” and “clearly

      upset.” Id. at 101. Based on the conversation that the officers had had with

      Henton, they attempted to speak with Hudgins. The officers knocked on the

      door, but they did not get a response. The officers then retrieved the house key

      from Henton. As they started to unlock the door, Hudgins began yelling that

      he had knives and that he “was going to kill” the officers if they entered the

      house. Id. at 145. Officer Harmon then called for backup, and several

      additional officers arrived.


[5]   Hudgins continued to refuse to leave the house. So officers informed Hudgins

      that they were going to call a SWAT Team. At that point, Hudgins, holding a

      knife, exited the house and ran toward Officer Lyn. Officers instructed

      Hudgins to stop and drop the knife, but he refused. Hudgins then “slipped” and

      fell to the ground. Id. at 109. But he got back up and continued running

      toward Officer Lyn with the knife. Out of concern for his safety, Officer Lyn

      tased Hudgins. Hudgins then fell onto his stomach with the knife underneath

      him. Officer Lyn instructed Hudgins to show his hands, but Hudgins refused.

      Instead, Hudgins “curled up” and put his hands under his body. Id. at 187.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 3 of 11
      Officer Lyn was concerned that Hudgins may be reaching for the knife, so he

      tased Hudgins again. Officers were still unable to restrain Hudgins, so Officer

      Lyn tased Hudgins a third time. Officers were ultimately able to restrain

      Hudgins. They then called for medics to make sure that Hudgins was not

      injured from either of the falls or from the taser.


[6]   When the medics arrived, officers and medics moved Hudgins to a gurney so

      that he could be transported to the hospital. Hudgins became “very aggressive”

      toward the medics and tried to bite them. Id. at 192. He then spat at the

      medics, so officers put a “spit mask” over his face. Id. at 115. Hudgins also

      threatened to kill the officers “several times,” and he made “vulgar threats”

      toward Officer Piekarz. Id. Medics ultimately transported Hudgins to Eskenazi

      hospital, and Officer Lyn followed along “for the safety of the medical crew.”
Id. at 193.


[7]   Hudgins arrived at the hospital at approximately 11:00 a.m. When he arrived,

      Marion County Sheriff Deputy Michael Winston observed that Hudgins was

      “double-cuffed,” which usually happens when a person is “out of control.” Id.

      Based on what officers had told Deputy Winston about Hudgins’ actions at

      Henton’s house, Deputy Winston moved Hudgins from the holding room into

      a private room.


[8]   Deputy Winston left Hudgins’ room “to do a round” and check on the other

      patients who were detained. Id. at 226. When he returned, Hudgins was no

      longer in his room. The nurse had moved him to a “shock room” because his


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 4 of 11
       oxygen saturation levels were low. Id. at 244. Hudgins remained in the shock

       room for ten to fifteen minutes.


[9]    When he came back to his room, Hudgins was “agitated.” Id. at 237. He

       began yelling, and he threatened “to throw urine” on a nurse. Id. at 228.

       Hudgins then tore the medical leads off of his body and put them in his mouth.

       Deputy Winston and Marion County Sheriff Deputy Ernest Wesley entered

       Hudgins’ room and attempted to remove the leads from Hudgins’ mouth. At

       that point, Hudgins kicked Deputy Winston “square in the chest.” Id. at 229.

       Hudgins then kicked Deputy Winston a second time in the stomach. And

       Hudgins spit a mixture of “saliva and blood” at both Deputy Winston and

       Deputy Wesley. Id. at 232.


[10]   On June 10, the State charged Hudgins with one count of battery against a

       public safety official, as a Level 6 felony, and two counts of battery by bodily

       waste, as Level 6 felonies, in Cause Number 49G18-1906-F6-22909 based on

       Hudgins’ actions at the hospital (“the hospital case”). And, on June 11, the

       State charged Hudgins with resisting law enforcement, as a Level 6 felony;

       criminal recklessness, as a Level 6 felony; intimidation, as a Level 6 felony;

       domestic battery, as a Class A misdemeanor; battery, as a Class A

       misdemeanor; resisting law enforcement, as a Class A misdemeanor;

       interference with the reporting of a crime, as a Class A misdemeanor; and

       criminal mischief, as a Class B misdemeanor, in Cause Number 49G17-1906-

       F6-23116 based on Hudgins’ actions at Henton’s house (“the house case”).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 5 of 11
[11]   Thereafter, the State filed a motion for joinder in which it requested that the

       hospital case and the house case be joined for trial. The State specifically

       asserted that “[b]oth cases allege incidents that happened on June 9th, 2019”

       and that the offenses were “a series of continuous events, one leading into the

       other[,] which makes this one common scheme or plan.” Appellant’s App. Vol.

       II at 130.


[12]   The trial court held a hearing on the State’s motion on November 14, 2019. At

       the hearing, the State reiterated its argument that the offenses were “part of the

       same . . . series of acts.” Tr. Vol. II at 4. In response, Hudgins agreed that

       “there are some circumstances that link” the two offenses and that “they are

       closely related in time.” Id. at 7. But Hudgins objected to having the two

       causes joined for trial because “there’s no overlap in witnesses [and] there are

       no overlaps in facts that would determine one . . . way or another whether or

       not this did or did not happen.” Id. He also asserted that the “sole purpose” of

       joining the house case to the hospital case would be to introduce evidence of a

       prior bad act, which would be prejudicial to him. Id. Following the hearing,

       the court granted the State’s motion for joinder.


[13]   Prior to Hudgins’ trial, the State dismissed the charge for resisting law

       enforcement, as a Class A misdemeanor. Following a jury trial, the jury found

       Hudgins not guilty of interference with the reporting of a crime, as a Class A

       misdemeanor, but found him guilty of the remaining charges. The trial court

       entered judgment of conviction accordingly but later vacated his conviction for

       battery, as a Class A misdemeanor, due to double jeopardy concerns. The court

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 6 of 11
       then sentenced Hudgins to an aggregate sentence of six and one-half years, with

       four and one-half years executed and two years suspended. This appeal ensued.


                                      Discussion and Decision
[14]   Hudgins contends that the trial court erred when it granted the State’s motion

       to join the two causes for trial. Pursuant to Indiana Code Section 35-34-1-9(a),

       two or more offenses may properly be joined in the same information if they

       “(1) are of the same or similar character, even if not part of a single scheme or

       plan; or (2) are based on the same conduct or on a series of acts connected

       together or constituting parts of a single scheme or plan.” Ind. Code § 35-34-1-

       9(a) (2020). Where, as here, offenses have been joined under subsection (a)(2)

       because the underlying acts are so connected together, we review a trial court’s

       ruling for an abuse of discretion. See Ennik v. State, 40 N.E.3d 868, 875 (Ind. Ct.

       App. 2015), trans. denied. An abuse of discretion occurs where the decision is

       clearly against the logic and effect of the facts and circumstances or when the

       trial court has misinterpreted the law. State v. Dixon, 924 N.E.2d 1270, 1271

       (Ind. Ct. App. 2010).


[15]   As an initial matter, we note that, while Hudgins objected to the State’s motion

       for joinder, he did not file a motion for severance. Once the State’s motion for

       joinder was granted over Hudgins’ objection, “proper procedure required him

       to file a motion for severance.” Ennick, 40 N.E.3d at 875; see also I.C. § 35-24-1-

       12(a) (stating that a motion for severance must be made before trial or by the

       close of the evidence if based on a ground not previously known and that the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 7 of 11
       right to severance is waived by failing to file a motion at the appropriate time).

       Because Hudgins failed to file a motion for severance, we conclude that he has

       waived this issue for our review. See Ennik, 40 N.E.3d at 875.


[16]   Waiver notwithstanding, we cannot say that the trial court abused its discretion

       when it granted the State’s motion for joinder. As discussed above, the State

       moved to join the hospital case and the house case because the two offenses

       were based on the same conduct or on a series of acts connected together or

       constituting a single plan or scheme. See I.C. § 35-34-1-9(a)(2). To determine

       whether offenses warrant joinder under subsection (a)(2), we ask whether the

       operative facts establish a pattern of activity beyond mere satisfaction of the

       statutory elements. Ennik, 40 N.E.3d at 876. Joinder under that subsection

       “may be justified ‘if the State can establish that a common modus operandi linked

       the crimes and that the same motive induced that criminal behavior.’” Id.

       (quoting Craig v. State, 730 N.E.2d 1262, 1265 (Ind. 2000)).


[17]   On appeal, Hudgins asserts that the court abused its discretion when it granted

       the State’s motion for joinder because the hospital case occurred after Hudgins

       was arrested for the house case, the two offenses occurred in different locations,

       there was “no overlap” between witnesses, and each case had “separate and

       distinct” victims. Appellant’s Br. at 16. He also asserts that the cases were not

       connected because “the means used [to commit the offenses] in the house case

       was a knife, words, and Hudgins’ hand, whereas in the hospital the means were

       spit and Hudgins’ foot.” Id. at 17.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 8 of 11
[18]   However, during both offenses, Hudgins repeatedly targeted public servants.

       Indeed, at Henton’s home, Hudgins ran toward Officer Lyn with a knife. Even

       after Officer Lyn had tased Hudgins, which caused Hudgins to fall, Hudgins

       continued to reach under his body toward the knife. Then, after officers

       detained Hudgins, they called for medics to ensure that Hudgins did not sustain

       any injuries as a result of either of the falls or the taser. Once medics arrived,

       Hudgins became “very aggressive” and tried to bite them. Tr. Vol. II at 192.

       He then spat at the medics, and he threatened to kill the officers.


[19]   Medics then transported Hudgins to the hospital where he continued to attack

       public servants. Indeed, Officer Lyn followed Hudgins to the hospital “for the

       safety of the medical crew.” Id. at 193. At the hospital, Hudgins continued to

       target officers. Specifically, Hudgins kicked Deputy Winston twice, and he spat

       a mixture of saliva and blood at both Deputy Winton and Deputy Wesley. In

       other words, at both locations, Hudgins both spat at public servants and either

       threatened or committed acts of violence against officers. And all offenses

       happened within a short period of time on the same day.


[20]   Because Hudgins spat on medics at Henton’s home and on officers at the

       hospital, the State has established that a common modus operandi linked the two

       offenses. And because Hudgins repeatedly targeted public servants at both

       locations, the State has established that the same motive induced his criminal

       behavior. Accordingly, joinder of the two offenses was justified. See Ennick, 40
N.E.3d at 876.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 9 of 11
[21]   Moreover, while the State charged Hudgins with eleven offenses, one of which

       was dismissed prior to trial, the nature of those charges and the evidence

       presented were not overly complex. See Grimes v. State, 84 N.E.3d 635, 642

       (Ind. Ct. App. 2017). Much of the evidence consisted of the officers’

       testimonies, which was straightforward and easy to understand. And Hudgins

       does not make any claim that the jury was unable to distinguish the evidence

       that applied to the hospital case from the evidence that applied to the house

       case. See id. For all of those reasons, we hold that the trial court did not abuse

       its discretion when it joined the two offenses for trial. We therefore affirm

       Hudgins’ convictions.


[22]   However, while we affirm Hudgins’ convictions, we note that there is a

       discrepancy between the written sentencing order and the parties’ recitations of

       Hudgins’ convictions. The parties both describe Hudgins’ conviction for

       domestic battery as a Class A misdemeanor, which is consistent with the jury

       verdicts and the court’s oral judgment of conviction at the sentencing hearing.

       See Tr. Vol. III at 68. But the written sentencing order describes his conviction

       for that count as a Level 6 felony. See Appellant’s App. Vol. II at 24. While the

       State had initially filed a notice of its intent to prove an enhancement that

       would elevate the domestic battery offense from a Class A misdemeanor to a

       Level 6 felony, the State ultimately informed the court that it would not pursue

       that enhancement. We therefore remand with instructions for the court to

       correct the written sentencing order to reflect Hudgins’ domestic battery

       conviction as a Class A misdemeanor.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 10 of 11
[23]   In sum, the trial court did not abuse its discretion when it granted the State’s

       motion for joinder. As such, we affirm Hudgins’ convictions, but we remand

       with instructions for the court to correct its written sentencing order.


[24]   Affirmed and remanded with instructions.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-205 | August 19, 2020   Page 11 of 11